Exhibit 10.1

CONSULTING AND INDEPENDENT CONTRACTOR AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into as of the 2nd of
September, 2016 (the “Effective Date”), by and between CIDARA THERAPEUTICS,
INC., a Delaware corporation (the “Company”), and Dirk Thye, M.D.
(“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform Services (defined below) for the Company and Consultant is
willing to perform such Services, on terms set forth more fully below. In
consideration of the mutual promises contained herein, the parties agree as
follows:

1. Engagement of Services. Consultant agrees to consult with the Company and to
perform medical, clinical and/or regulatory advisory services at the direction
of the Company (the “Services”). Consultant will perform Services for at most
four (4) hours per week, on average, during the Term of this Agreement. The
Services may be performed ad-hoc, on a regular or irregular basis, at times, at
places and in a manner mutually acceptable to Consultant and Company. It is the
Company’s intention that such work be covered by the attorney-client privilege
to the maximum extent permitted by law, and Consultant agrees to cooperate with
the Company in all reasonable respects in such matters.

2. Compensation. As the sole consideration for Consultant performing Services
hereunder, the Company will allow for continued vesting of all of Consultant’s
equity awards, including but not limited to unvested restricted stock, under the
Company’s equity incentive plans during the Term of this Agreement.

3. Independent Contractor. It is understood and agreed that Consultant is an
independent contractor and not an employee of the Company. Consultant has no
authority to obligate the Company by contract or otherwise. Consultant will not
be eligible for any Company employee benefits, nor will the Company make
deductions from any amounts payable to Consultant for taxes. Taxes shall be the
sole responsibility of Consultant.

4. Nonsolicitation/Nondisparagement.

(a) During the term of this Agreement and for one (1) year after its
termination, Consultant will not personally or through others offer to hire,
solicit for employment, attempt to solicit or induce any officer, employee or
agent of the Company to terminate his or her employment or contractual
relationship with the Company. The foregoing shall not limit Consultant’s
ability to hire anyone (as an employee, consultant or otherwise) that responds
to a general solicitation published by Consultant or any employer of Consultant.

(b) Consultant will not at any time directly (or through any other person or
entity) make any statements (whether orally or in writing) which are intended to
be derogatory or damaging to the Company or any of its subsidiaries, their
respective businesses, activities, operations, affairs, reputations or prospects
or any of their respective officers, employees, directors, partners, agents or
shareholders; provided that Consultant may comment generally on industry matters
in response to inquiries from the press and in other public speaking
engagements.

5. Company’s Proprietary Information, Nondisclosure and Inventions. Consultant
recognizes that Consultant will be exposed to, have access to and be engaged in
the development of information (including all tangible and intangible
manifestations) regarding the patents, copyrights, trademarks, trade secrets,
technology, strategic sales/marketing plans, and business of the Company and
agrees as follows:

(a) All Proprietary Information (as defined below), whether presently existing
or developed in the future, shall be the sole property of the Company and its
assigns. In addition, the Company

 

Confidential Information



--------------------------------------------------------------------------------

and its assigns shall be the sole owner of all intellectual property and other
rights in connection with such Proprietary Information. During the term of this
Agreement and after its termination, Consultant will keep in confidence and
trust all Proprietary Information and shall not, except as required by law,
reproduce or disclose to any third party any Proprietary Information or anything
related to such information without the prior written consent of the Company,
and shall not use any Proprietary Information except as required in the ordinary
course of performing the Services.

(b) The term “Proprietary Information” shall mean all inventions, works of
authorship, trade secrets, business plans, confidential knowledge, data or any
other proprietary information of the Company. By way of illustration but not
limitation, “Proprietary Information” includes, without limitation,
(a) inventions, ideas, samples, designs, applications, sketches, drawings,
methods or processes, formulas, trade secrets, data, work product, copyrights,
source and object codes, gene sequences, cell lines, media, chemical compounds,
assays, biological materials, models, processes, apparatuses, equipment
algorithms, know-how, improvements, discoveries, developments, designs,
techniques and works of authorship (hereinafter collectively referred to as
“Inventions”); and (b) information regarding plans for research, development,
engineering, experimental work, new products and service offerings, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, sales, pricing, profits and costs, distribution arrangements,
suppliers and customers, marketing, customer and partner strategies, business
development plans, customer and partner lists, information regarding the skills
and compensation of employees of the Company and the Company’s internal
organization and the existence and terms of this Agreement. Notwithstanding the
foregoing, Consultant shall not have any obligations under this Agreement with
respect to a specific portion of the Proprietary Information of the Company if
Consultant can demonstrate with competent evidence that such Proprietary
Information:

(i) was in the public domain at the time it was disclosed or made available to
Consultant by Company;

(ii) entered the public domain subsequent to the time it was disclosed or made
available to Consultant by Company, through no fault, action or breach of
Consultant;

(iii) was in Consultant’s possession free of any obligation of confidence at the
time it was disclosed or made available to Consultant by Company; or

(iv) was rightfully communicated to Consultant free of any obligation of
confidence subsequent to the time it was disclosed or made available to
Consultant by Company.

(c) Consultant agrees to disclose to the Company in writing, and hereby assigns
to the Company, Consultant’s entire right, title and interest in and to any and
all Inventions and Proprietary Information that are made, conceived, or reduced
to practice by Consultant, either alone or jointly with others, in the course of
performing Services hereunder, without any obligation of the Company to pay
royalty or any consideration other than as provided in this Agreement.
Consultant agrees that all such Inventions and Proprietary Information are the
sole property of the Company. Consultant acknowledges that all work performed by
Consultant for the Company is on a “work for hire” basis. Consultant will, at
the Company’s request, promptly execute a written assignment to the Company of
title of any such Inventions and Proprietary Information and will take
reasonable steps to preserve any such information as part of the Proprietary
Information of the Company. Consultant will cooperate fully with the Company,
both during and after the term of this Agreement, with respect to the
procurement, maintenance and enforcement of intellectual property rights in
Inventions and Proprietary Information. The Company will compensate Consultant
at a reasonable rate for the time actually spent by Consultant at the Company’s
request on such assistance.

 

2.

Confidential Information



--------------------------------------------------------------------------------

(d) Consultant agrees that if in the course of performing the Services,
Consultant incorporates into any Invention developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest (“Background
Technology”), the Company is hereby granted and shall have a nonexclusive,
royalty-free, fully paid-up, perpetual, irrevocable, sublicensable, worldwide
license to make, have made, modify, use and sell, import and export such
Background Technology as part of or in connection with such Invention.

(e) In the event the Company is unable, after reasonable effort, to secure
Consultant’s signature on any document needed to apply for or prosecute or
enforce or protect any patent, copyright, or other right or protection relating
to a Company Invention, Consultant hereby designates and appoints the Company
and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on his behalf to execute, verify and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, and other rights and
protections thereon with the same legal force and effect as if executed by him.
Such appointment shall be irrevocable and coupled with an interest.

(f) Consultant gives Company limited permission to use his name during the Term
of this Agreement solely in connection with presentations or other discussions
describing the Company to third parties (e.g., regarding potential research
relationships).

6. Nondisclosure of Third-Party Information. Consultant understands that the
Company has received and will receive from third parties information that is
confidential or proprietary and that is subject to restrictions on the Company’s
use and disclosure (“Third-Party Information”). During the term of this
Agreement and after its termination, provided that Consultant is made aware of
any restrictions application to any Third-Party Information, Consultant will
keep such Third-Party Information confidential and will not disclose or use
Third-Party Information, except as permitted by agreement between the Company
and the relevant third party or as required by law, unless expressly authorized
to act otherwise by an officer of the Company.

7. Obligation to Keep Company Informed. During the term of this Agreement,
Consultant shall promptly disclose to the Company, or any persons designated by
it, fully and in writing and will hold in trust for the sole right and benefit
of the Company any and all Inventions relating to the business of the Company,
whether or not patentable, of which Consultant becomes aware in the course of
performing Services for the Company; provided, however, Consultant shall not be
obligated to disclose information received by Consultant from others under a
contractual obligation of confidentiality. Consultant agrees that Consultant
will from time to time during the term of this Agreement keep the Company
advised as to Consultant’s progress in performing the Services hereunder and
that Consultant will, as requested by the Company, prepare written reports with
respect thereto.

8. No Conflicting Obligation. Consultant represents that Consultant’s
performance of this Agreement and the Services does not and will not breach or
conflict with any agreement to which Consultant is or becomes a party.
Consultant has not entered into, and agrees not to enter into, during the term
of this Agreement, any agreement, written or oral, in conflict with this
Agreement.

9. No Improper Use of Materials. Consultant agrees not to bring to the Company
or to use in the performance of Services for the Company any materials,
documents or information of a present or former employer of Consultant or of
Consultant’s employees, or any materials, documents or information obtained by
Consultant under an obligation of confidentiality imposed by reason of another
of Consultant’s contractual relationships, unless such materials, documents or
information are generally available to the public or Consultant has
authorization from such present or former employer, client, employee or third
party for the possession and unrestricted use of such materials. Consultant
understands that Consultant is not to breach any obligation of confidentiality
that Consultant has to present or former employers, clients or third parties,
and agrees to fulfill all such obligations during the term of this Agreement.

 

3.

Confidential Information



--------------------------------------------------------------------------------

10. Term and Termination. Unless previously terminated or extended, this
Agreement will terminate on December 31, 2016; provided that the term of this
Agreement will automatically be renewed and extended for successive six-month
periods unless terminated by either party by giving the other party at least
thirty (30) days’ prior written notice prior to the end of the then-current term
(such initial or renewal term, as the case may be, the “Term”). Furthermore,
either of the Company or Consultant may terminate this Agreement prior to the
end of the Term with at thirty (30) days’ prior written notice to the other. The
obligations set forth in paragraphs 3, 4, 5, 6, 10, 11, 13 and 14 will survive
any termination of this Agreement. Upon termination of this Agreement,
Consultant will promptly deliver to the Company all documents and other
materials of any nature pertaining to the Services, together with all documents
and other items containing or pertaining to any Proprietary Information.
Consultant shall not retain copies of any such documents or other materials
after termination of this Agreement.

11. Legal and Equitable Remedies. Because Consultant’s services are personal and
unique and because Consultant may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

12. Assignment. The rights and liabilities of the parties hereto shall bind and
inure to the benefit of their respective successors, assigns, heirs, executors
and administrators, as the case may be; provided that Consultant may not assign
or delegate Consultant’s obligations under this Agreement either in whole or in
part without the prior written consent of the Company; any purported assignment
without such prior written consent shall be void.

13. Governing Law; Severability. This Agreement shall be governed by the laws of
the State of California as those laws are applied to contracts entered into and
performed in California by California residents. Consultant hereby agrees to
consent to personal jurisdiction of the state and federal courts situated within
the state of California for purposes of enforcing this Agreement, and waive any
objection that Consultant might have to personal jurisdiction or venue in those
courts. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then such provision will be deemed stricken from this
Agreement and the remaining provisions will continue in full force and effect.
If any action or proceeding is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

14. Complete Understanding; Modification; Waiver. This Agreement constitutes the
final, exclusive and complete understanding and agreement of the parties hereto
and supersedes all prior understandings and agreements. This Agreement is
entered into without reliance upon any representation, whether oral or written,
not stated herein. Any waiver, modification or amendment of any provision of
this Agreement by a party shall be effective only if in writing and signed by an
authorized representative of each party. The failure of either party to enforce
at any time any of the provisions of this Agreement, or the failure to require
at any time performance by the other party of any of the provisions of this
Agreement, shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the right of either party to enforce each and
every such provision thereafter. The express waiver by either party of any
provision, condition or requirement of this Agreement shall not constitute a
waiver of any future obligation to comply with such provision, condition or
requirement.

 

4.

Confidential Information



--------------------------------------------------------------------------------

15. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or sent by certified or registered mail,
three days after the date of mailing.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CIDARA THERAPEUTICS, INC.

   

CONSULTANT

By:

 

/s/ Jeffrey Stein

   

Signature:

 

/s/ Dirk Thye

 

Jeffrey Stein

     

Dirk Thye

       

Address:

     

6310 Nancy Ridge Dr, Suite 101

     

San Diego, CA 92121

     

 

5.

Confidential Information